DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because claims 1 and 17-22 stand indefinite under 35 USC 112(b). As such, scope of the indefinite claims cannot be ascertained. 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 should depend on claim 1, since claim 16 is canceled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “wherein a second patch radiator stack in the array is spaced from the first patch radiator stack and rotated one-hundred and eighty (180) degrees relative to the first patch radiator stack, the second patch radiator stack comprises a fourth patch radiator at the second layer of the PCB” is indefinite, since it’s unclear how a fourth patch radiator is present absent recitation of a second patch radiator and a third patch radiator. For purposes of examination, this clause will be interpreted as --wherein a second patch radiator stack in the array is spaced from the first patch radiator stack and rotated one-hundred and eighty (180) degrees relative to the first patch radiator stack, the second patch radiator stack comprises four patch radiators at the second layer of the PCB--, thereby reading on the four patch radiators 670 shown in Figs. 6-7 of the instant invention. 
Claims 17-22 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable (antenna) method. 

Allowable Subject Matter
Claim 23, 24 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, none of the prior art shows, teaches or fairly suggests the features of 
a first patch radiator of the at least two patch radiators having a first edge that is nonparallel with at least two edges of a ground plane and a second edge that is parallel with one of the two edges of the ground plane, the second edge being shorter than the first edge, a first signal having a first polarization and associated with a first frequency band via a first feed; receiving, at the stack of patch radiators, a second signal having a second polarization and associated with the first frequency band via a second feed; receiving, at the stack of patch radiators, a third signal having the first polarization and associated with a second frequency band via a third feed; receiving, at the stack of patch radiators, a fourth signal having the second polarization and associated with the second frequency band via a fourth feed; and transmitting, using the stack of patch radiators, a signal based at least in part on the first signal and the second signal, based at least in part on the third signal and the fourth signal, or based at least in part on the first signal, the second signal, the third signal, and the fourth signal.
Claims 24 and 31 depend therefrom. 

Claim 17-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao (US 2011/0001682)
Sreenivas (US 5231406)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845